IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned On Briefs February 1, 2011

                STATE OF TENNESSEE v. DARIUS WILLIAMS

                    Appeal from the Criminal Court for Shelby County
                         No. 09-01569 W. Mark Ward, Judge



                  No. W2010-00797-CCA-R3-CD - Filed April 7, 2011


Appellant, Darius Williams, was indicted by the Shelby County Grand Jury for three counts
of aggravated robbery, one count of aggravated burglary, and one count of employing a
firearm during a felony. After a jury trial, Appellant was found guilty on all counts. As a
result, Appellant was sentenced to an effective sentence of seventeen years. After the denial
of a motion for new trial, Appellant initiated a direct appeal. On appeal, Appellant
challenges the sufficiency of the evidence. After a review of the record, we conclude that
the evidence was sufficient to support Appellant’s convictions. Accordingly, the judgments
of the trial court are affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE and
A LAN E. G LENN, JJ., joined.

Tony N. Brayton, Assistant Public Defender, Memphis, Tennessee, for the appellant, Darius
Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Chris Lareau, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                                  OPINION

                                            Factual Background

       On December 3, 2008, Christopher Cooks lived at a home located at 1983 Nedra in
Memphis. Late that evening, Memphis Police Department responded to a 911 call reporting
a robbery. Officer Mark Scarborough was met at the residence by Mr. Cooks, Terry Briggs,
and Betty Watkins.

       Mr. Cooks reported to Officer Scarborough that he was outside the home when he was
approached by three African-American males, one of whom was brandishing an Uzi
submachine gun. The men ordered Mr. Cooks to go back into the house. At gunpoint, the
men took a $1,300 “retirement check” and $1,200 in cash from Mr. Cooks.1 The men also
took twenty dollars from Mr. Briggs and fifteen dollars from Ms. Watkins.

        Officer Scarborough suspected that all three of the victims had been drinking. He
described Mr. Cooks as “angry” and Mr. Briggs as “ambivalent.” Mr. Cooks described the
gunman as around five feet, four inches tall and approximately nineteen to twenty years of
age. Mr. Cooks claimed that he had seen at least two of the perpetrators around the
neighborhood before. Mr. Cooks had a “sneaking suspicion” that Mr. Briggs was involved
in the robbery.

       Sergeant Myron Fair was assigned to investigate the incident. Mr. Cooks recounted
the events to Sergeant Fair. According to Mr. Cooks, he went outside to get the trash when
he was approached by three men, one of whom was armed with an Uzi submachine gun. The
men forced him back into the home, where they took money from everyone inside. At some
point, Mr. Cooks described the gunman as five feet four inches tall and around nineteen to
twenty years of age. Mr. Cooks thought that he had seen the gunman around the
neighborhood before. A few days later, both Mr. Cooks and Mr. Briggs were shown a
photographic lineup. Both men positively identified Appellant as the gunman after viewing
the photographic lineup. Both men also positively identified Appellant as the gunman at
trial.

       Appellant was arrested. He denied any involvement with the robbery. Appellant was
indicted in January of 2009 by the Shelby County Grand Jury for three counts of aggravated
robbery, one count of aggravated burglary and one count of employing a firearm during the
commission of a felony.


        1
          Mr. Cooks’s statement to the police initially indicated that the robbers took $713 in cash and two social
security checks valued at $331 and $327.

                                                       -2-
       At trial, Mr. Cooks testified that he was forty-three years of age. Mr. Cooks explained
that he was on disability because he is bipolar. Mr. Cooks also admitted that he was an
alcoholic, having started using alcohol at the age of six or seven. Mr. Cooks also admitted
that he occasionally used drugs. Mr. Cooks claimed that he was sober at the time of the
robbery and had been sober for about three weeks prior to the incident.

        Mr. Cooks got a degree in hotel/restaurant management from Albany State University
in Georgia. At the time of the robbery, he was self-employed, contracting with individuals
to perform remodeling jobs. Mr. Cooks served as an intermediary, hiring various friends and
relatives to do the actual work. On December 3, 2008, Mr. Cooks had just finished doing a
job for Northern Realty Company. He collected $5,600 for the job and paid his workers for
their work. He also received his disability checks that day.

       After paying everyone, Mr. Cooks met his daughter and grandchildren for dinner. He
gave them some money as well, and then visited his pastor to pay his tithe.

       On the way home, Mr. Cooks called Ms. Watkins, his girlfriend. During the phone
conversation, Ms. Watkins told Mr. Cooks that she had no money. He invited her to come
over to his house. She arrived shortly after he got home.

      Mr. Briggs was at the house when Mr. Cooks arrived home. Mr. Briggs was living
with Mr. Cooks at that time and had been staying at the house for about two months.

        After Ms. Watkins arrived, Mr. Cooks and Ms. Watkins went to the store, where they
bought gas, food, and three twenty-four ounce beers. Mr. Cooks and Ms. Watkins went back
to the house, where Mr. Cooks offered Ms. Watkins money to fold his laundry. Mr. Cooks
also got into some kind of argument with Mr. Briggs about money. Mr. Cooks eventually
gave Mr. Briggs fifteen dollars and went outside to “cool off” because he had “hit a point of
no return.” When Mr. Cooks walked outside, he was approached by three “grown people”
who robbed him at gun point.

       Mr. Cooks testified that Appellant pulled an “Uzi” out of his jacket. The men took
two disability checks worth more than $300 each and $1,200 in cash. Mr. Cooks was then
forced back inside his house. The men took twenty dollars from Ms. Watkins and fifteen
dollars from Mr. Briggs. At trial, Mr. Cooks claimed that Appellant tried to fire the weapon
on the way out the door.

      Mr. Cooks explained that he had not taken his medication on the day of the robbery
and was therefore unable to provide a sufficient description of the robbers. Mr. Cooks
suspected that Mr. Briggs was the cause of the robbery because he was the kind of person to

                                             -3-
“break into things.” Mr. Cooks initially kicked Mr. Briggs out of the house but ultimately
let Mr. Briggs stay after he paid $200 for rent.

        Ms. Watkins testified at trial. Mr. Briggs is her nephew. Ms. Watkins and Mr. Cooks
had an on-again, off-again relationship that had lasted around eight years prior to the
incident. On the night of December 3, all three were inside Mr. Cooks’s residence. Ms.
Watkins saw Mr. Cooks peer out the blinds before going outside. Mr. Cooks walked outside
briefly before coming back in the door. Ms. Watkins opened the door, and Mr. Cooks was
being “led in” by a gunman and one other man.

       Ms. Watkins testified that she took twenty dollars out of her pocket and was pushed
on the couch by one of the robbers. She got the twenty dollars earlier that evening from Mr.
Cooks.

       Ms. Watkins could not identify either man involved in the crime and did not recall
going out for food, beer, or gas with Mr. Cooks prior to the robbery.

        Mr. Briggs also testified at trial. He recalled that on the night of the incident, Mr.
Cooks went outside for a few minutes before being led back inside by a man with an Uzi.
Mr. Briggs was ordered to lie down on the floor. The gunman took his billfold and fifteen
dollars. According to Mr. Briggs, the gunman took twenty dollars from Ms. Watkins after
a brief struggle. Mr. Briggs insisted that as the gunman left, he pulled the trigger on the Uzi
twice. The gun did not discharge.

        Mr. Briggs told police that he immediately recognized Appellant. Mr. Briggs was
later able to identify Appellant in a photographic lineup.

        Appellant testified at trial that, at the time of the offense, he was in the eleventh grade
at Frayser High School in Memphis. Appellant was not raised by his biological mother,
however, his biological mother lived about fifteen minutes away from Mr. Cooks. Appellant
visited his mother on the afternoon of December 4, 2008, and was arrested during his visit.
Appellant denied any involvement in the crimes.

      Ardenita Rodgers testified that Appellant was home at the time of the incident.
Appellant had lived with her for about one year prior to the incident and she felt like she was
a mother figure for Appellant. According to Ms. Rodgers, Appellant did not own an Uzi.

        At the conclusion of the trial, the jury found Appellant guilty of all charges. As a
result, the trial court sentenced Appellant to an effective sentence of seventeen years.



                                                -4-
       Appellant filed a timely motion for new trial. The trial court denied the motion after
a hearing. Appellant filed a timely notice of appeal. On appeal, Appellant argues that the
evidence is insufficient to support the convictions.

                                          Analysis

        Appellant argues on appeal that his convictions are “based solely upon the
identifications made and the contradictory testimony offered by Christopher Cooks and Terry
Briggs.” Appellant contends that because the testimony of the witnesses is not credible and
there is no physical evidence to support the convictions, the evidence is insufficient. The
State disagrees.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses
and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d
253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the
accused is originally cloaked with a presumption of innocence, the jury verdict of guilty
removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with the defendant to
demonstrate the insufficiency of the convicting evidence. Id. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App.
P. 13(e); Harris, 839 S .W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences
that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is
precluded from re-weighing or reconsidering the evidence when evaluating the convicting
proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews,
805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own
“inferences for those drawn by the trier of fact from circumstantial evidence.” Matthews,
805 S.W.2d at 779. Further, questions concerning the credibility of the witnesses and the
weight and value to be given to evidence, as well as all factual issues raised by such
evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett, 788
S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether the conviction
is based upon direct or circumstantial evidence.’” State v. Genaro Dorantes, ___ S.W.3d
___, No. M2007-01918-SC-R11-CD, 2011 WL 208306, at *7 (Tenn. Jan. 25, 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       Initially, we note our agreement with Appellant’s assertion that the identity of the
perpetrator is an essential element of any crime. State v. Thompson, 519 S.W.2d 789, 793

                                             -5-
(Tenn. 1975). However, the identification of the defendant as the person who committed the
crime is a question of fact for the trier of fact. See State v. Strickland, 885 S.W.2d 85, 87
(Tenn. Crim. App. 1993). Further, a victim’s identification of a defendant as the perpetrator
of an offense is, alone, sufficient to establish identity. See State v. Hill, 987 S.W.2d 867, 870
(Tenn. 1998).

        Viewing the evidence in a light most favorable to the State, the evidence produced at
trial was more than sufficient to establish Appellant’s identity as the perpetrator in the case
herein. Both Mr. Cooks and Mr. Briggs were afforded the opportunity to see Appellant as
the perpetrator during the incident at Mr. Cooks’s home as they were held at gunpoint by
Appellant during the robbery. Further, Mr. Briggs testified that he recognized Appellant
from the moment he entered Mr. Cooks’s home. Both Mr. Cooks and Mr. Briggs positively
identified Appellant from a photographic lineup presented by police after the incident.
Additionally, both witnesses positively identified Appellant during their testimony at trial.
The jury’s verdict indicates that they perceived the testimony of Mr. Cooks and Mr. Briggs
to be credible. As stated above, the conflicts in the testimony and the questions of witness
credibility are within the province of the jury. Pruett, 788 S.W.2d at 561. The evidence was
sufficient to support the convictions. Appellant is not entitled to relief on appeal.


                                          Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                               -6-